67 So.3d 446 (2011)
Daniel Charles STROH, Appellant,
v.
Julie Ann STROH, Appellee.
No. 4D10-190.
District Court of Appeal of Florida, Fourth District.
August 24, 2011.
*447 Amy D. Shield of Amy D. Shield, P.A., Boca Raton, and Sullivan & Sullivan, Vero Beach, for appellant.
George Glenn of Grall, Glenn & Grall, Vero Beach, for appellee.
STREITFELD, JEFFREY R., Associate Judge.
In this appeal from a Final Judgment of Dissolution of Marriage, we affirm the trial court's award of permanent periodic alimony, equitable distribution plan, and alimony set-off. These awards are supported by competent, substantial evidence, and no abuse of discretion has been demonstrated. Walter v. Walter, 464 So.2d 538 (Fla.1985); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
We reverse the award of $4,000 constituting tenant security deposits, as this money was not marital property subject to equitable distribution and must be held by the Husband/Appellant as landlord.
Affirmed in part and Reversed in part.
STEVENSON and GROSS, JJ., concur.